                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




 UNITED STATES OF AMERICA,
                                                CV 19- 23- M- DLC
                     Plaintiff,

        vs.                                      ORDER

 WANDA JOYCE MURRAY and
 RONALD E. MOON, Individually and
 as Trustee(s) of the Moon Family
 Trust,

                     Defendants.
  WANDA JOYCE MURRAY,

                     Counterclaim
                     Plaintiff,

        \'."S.

 UNITED STATES OF AMERICA,

                     Counter-
                     defendant

      Before the Court are the Motion to Dismiss Complaint for Cause (Doc. 4)

filed by Defendant Ronald E. Moon and the Motion to Amend Counter Claim

Damages and Supporting Affidavit (Doc. I 0) filed by Defendant and




                                      -1-
Counterclaimant Wanda Joyce Murray. For the following reasons, both will be

denied.

I. Moon's Motion to Dismiss

       Rule l 2(b)(6) motions test the legal sufficiency of a pleading. Under

Federal Rule of Civil Procedure 8(a)(2), a pleading must contain "a short and plain

statement of the claim showing that the pleader is entitled to relief." Generally,

courts may only consider the allegations in the complaint when ruling on a motion

to dismiss. Branch v. Tunnell, 14 F.3d 449,453 (9th Cir. 1994) overruled on other

grounds by Galbraith v. Cnty. ofSanta Clara, 307 F.3d 1119 (9th Cir. 2002). "All

allegations of material fact are taken as true and construed in the light most

favorable to the plaintiff." SrnileCare Dental Group v. Delta Dental Plan of

California, Inc., 88 F.3d 780, 782-83 (9th Cir. 1996). Nonetheless, a court may

dismiss a complaint if it lacks a cognizable legal theory. Id. at 783. Thus, in order

to survive a motion to dismiss, the "complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations

omitted). A claim has facial plausibility when a court can draw a "reasonable

inference" from the facts alleged that the defendant is liable for the misconduct

alleged. Id.


                                           - 2-
      Moon asserts that the United States' "claims should be denied and Moon

awarded all expenses and costs incurred in this matter." (Doc. 4 at 2.) However,

Moon fails to connect the bald assertions of fact contained in his motion to an

articulated legal principle which would justify dismissal of the United States'

claims against him. The closest Moon gets to making a legal argument for

dismissal is to assert that the statute of limitations for the United States' claims,

"governed by Mont. Code ANN 22-2-207 (1) (2)," has "long passed." (Id. at 1-2.)

However, the statute cited by Moon, Montana Code Annotated§ 22- 2- 207(1}--(2),

does not exist. And, as noted by the United States, it is not subject to "local

statutes of limitations" even if the statute did exist. (Doc. 9 at 4 (citing United

States v. John Hancock Mut. Life Ins. Co., 364 U.S. 301, 308 (1960)).)

      The United States provided the applicable federal statutes of limitations and

the Court finds that this action was brought within the timelines therein

established. (Id. at 4-5.) The United States' first claim is for trespass and was

brought within three years of the reported and ongoing violations, thus complying

with the applicable statute of limitations provided in 28 U.S.C. § 2415(b). The

United States' second claim, seeking a declaration of the United States' rights

under an easement, is subject to 28 U.S.C. § 2415(c), which states that "[n]othing

herein shall be deemed to limit the time" for the United States to bring "an action


                                          -3-
to establish the title to, or right of possession of, real or personal property." (Docs.

1 at 5-11; 9 at 6--10.) Accordingly, Moon' s argument lacks merit.

      The remainder of Moon's Motion fails to present argument in any way and

merely provides bald assertions of fact. Although prose litigants' pleadings are

afforded liberal construction, the Court will not go so far as to supply potential

arguments to a mere recitation of unsupported statements of fact. Moon's Motion

will be denied.

II. Murray's Motion to Amend Counterclaim

      Murray seeks to amend her counterclaim as it relates to damages on each of

her ten counterclaims. (Doc. IO at 2-3.) Murray appears to desire the inclusion of

the language "Damages to be proven at Trial" to all of her counterclaims except for

the ninth, regarding which she seeks damages of $100,000. (Id. at 2-3.) Federal

Rule of Civil Procedure 15(a)(2) provides that the Court "should freely give leave

when justice so requires." The Ninth Circuit has found that under Rule 15(a),

"leave to amend should be freely granted where the opposing party will not be

prejudiced thereby." Richardson v. United States, 841 F.2d 993, 999 (9th Cir.

1988). The United States has indicated that it "does not object to Murray

amending her counterclaim" but, as currently filed, the United States cannot

efficiently respond. (Doc. 11 at 2.)


                                         -4-
        This Court's Local Rule 15.1 requires that when a party moves for leave to

amend a pleading, "the proposed pleading must be attached to the motion as an

exhibit. If leave is granted, the party must promptly file the pleading." Further,

this Court' s Local Rule 83 .S(a) provides that a self-represented litigant such as

Murray "is bound by the federal rules and all applicable local rules." Here,

Murray's Motion is not accompanied by the proposed pleading as an exhibit. This

Court will not grant Murray's Motion without an attached exhibit showing the

pleading with her desired amendments. 1 Accordingly,

        IT IS ORDERED that Moon' s Motion to Dismiss (Doc. 4) is DENIED.

        IT IS FURTHER ORDERED that Murray' s Motion to Amend (Doc. 10) is

DENIED WITHOUT PREJUDICE.

        DATED this 3-rJ.- day of June, 2019.




                                                     Dana L. Christensen, Chief Judge
                                                     United States District Court




1
 It is worth noting that the affidavit attached to Murray's Motion does not appear to relate to any
aspect of the Motion. Accordingly, it will not be considered.
                                               -5-
